UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6253



DAVID WILLIAM LINDER,

                  Plaintiff - Appellant,

          v.


JEROME B. FRIEDMAN, Individually and in his official capacity,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:07-cv-00292-RLW)


Submitted:     June 26, 2008                  Decided:   July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David William Linder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David William Linder appeals the district court’s order

adopting the recommendation of the magistrate judge and dismissing

Linder’s civil rights complaint, filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Linder v. Friedman, No. 3:07-cv-00292-RLW (E.D. Va.

Jan. 7, 2008).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -